Citation Nr: 1445832	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  12-06 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to October 1990 and December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In March 2013, the Veteran presented sworn testimony during a personal hearing in Reno, Nevada, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

At the March 2013 hearing, the Veteran submitted additional evidence directly to the Board.  At that time, he also submitted a written waiver of local consideration of this evidence; this waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran asserts that he suffers from disabilities of the low back and right ankle as a result of his military service.  See, e.g., the Veteran's statement dated May 2010 & the Board hearing transcript dated March 2013.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the claims on appeal must be remanded for further evidentiary development.

With respect to the claimed low back disability, the Veteran's service treatment records (STRs) dated in March 1991 documented his complaints of low back pain related to heavy lifting three weeks prior.  It was additionally noted that the Veteran had no prior history of back pain.  He was diagnosed with a low back strain at that time.  See the STR dated March 1991.  Regarding the right ankle, STRs dated February 1991 noted the Veteran's complaint of shin splints to include tenderness over the anterior lower leg, right greater than left.  He was diagnosed with shin splint/overuse syndrome.  See the STR dated February 1991.  Post-service treatment records document the Veteran's complaints of low back pain in August 2003 and diagnosis of degenerative disc disease (DDD) of the lumbosacral spine in July 2004.  An anterior lumbar interbody fusion, L5-S1, was performed in July 2004.  Post-service treatment records also indicated that the Veteran sustained a right ankle sprain in August 2007.

Thus, there is evidence of current diagnoses, as well as, in-service symptoms with respect to both claims.  As such, there remain questions as to the etiology of the claimed low back and right ankle disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Critically, a review of the record demonstrates that the Veteran recently failed to appear for a scheduled VA examination in May 2012.  At the March 2013 Board hearing, the Veteran admitted that he was dealing with problems at work, as well as, a reliance on "heavy" medication, which caused him to be unable to appear for the VA examination.  See the March 2013 Board hearing transcript, pg. 3.  The Veteran requested that he again be scheduled for a VA examination as to his pending claims; he testified that he would appear for a future examination.  Id.

VA regulation provides that, when a claimant fails, without good cause, to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2013).  However, in order to afford the Veteran every benefit of the doubt, the Board will remand the claims in order for an appropriate VA examination to be accomplished to address the outstanding questions of nexus.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim) and Colvin v. Derwinski, 1 Vet. App. 191, 195 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

The Board reminds the Veteran and his representative that failure of the Veteran to report for any scheduled examination may cause his claims to be denied.  See 38 C.F.R. § 3.655 (2013).

Additionally, any pertinent ongoing treatment records should be obtained upon remand.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  All such available documents should be associated with the claims file.

2. Schedule the Veteran for a VA orthopedic examination for the purpose of determining the nature and etiology, of his low back and right ankle disabilities.  The examiner should review the Veteran's claims file in conjunction with the examination.  A notation that this review has taken place should be annotated in the examination report.  All appropriate diagnostic testing, including X-rays, should be conducted.  All pertinent pathology should be annotated in the examination report.

With respect to the low back and right ankle disabilities, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's currently diagnosed low back and right ankle disabilities had their clinical onset during his active duty or are otherwise related to such service.

In answering these questions, the examiner should address the Veteran's assertions of continuity of symptomatology dating from his military discharge.

A complete rationale should be given for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

